The bill was filed by stockholders against the corporation defendant and its president and secretary-treasurer. The appeal is from an order refusing to strike out the bill.
We agree with the conclusion reached in the court below that the allegations contained in the bill were sufficient to justify invoking the jurisdiction of the court of chancery, and that any attempt to obtain action by the officers defendants or the board of directors would have been futile.
The order is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
For reversal — None. *Page 163